Exhibit 10.18

DENALI THERAPEUTICS INC.

STANDSTILL AND STOCK RESTRICTION AGREEMENT

This Standstill and Stock Restriction Agreement (this “Agreement”) is made as of
February 23, 2018 (“Effective Date”) by and among Denali Therapeutics Inc., a
Delaware corporation (the “Company”) and Takeda Pharmaceutical Company Limited,
a corporation organized under the laws of Japan (the “Investor”).

WHEREAS, the Investor has agreed to purchase shares of the Company’s Common
Stock (the “Shares”) pursuant to that certain Common Stock Purchase Agreement of
even date herewith, by and between the Company and the Investor (the “Purchase
Agreement”).

WHEREAS, it is a condition to the Closing (as defined in the Purchase Agreement)
of the sale of the Shares that the Company and Investor execute and deliver this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

1.    Standstill. Investor hereby agrees that, without the prior approval of the
Board (as defined in the Purchase Agreement), Investor shall not and shall not
permit or cause any Affiliate (as defined in the Purchase Agreement) or
Representative of Investor to:

(a)    acting alone or with others, acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase, merger, business combination or in
any other manner, any voting securities or direct or indirect rights to acquire
any securities of the Company or any subsidiary thereof, or of any successor to
or person in control of the Company if after such acquisition Investor, together
with its Affiliates, would own more than 10% of the outstanding capital stock of
the Company or voting power of the Company, or any assets of the Company or any
subsidiary or division thereof or of any such successor or controlling person;
provided that any investment by Investor or an Affiliate of Investor in
third-party mutual funds or other similar passive investment vehicles that hold
interests in securities of the Company or any of its Affiliates shall not be
taken into account for the purpose of this subparagraph (a);

(b)    enter into any voting agreements, trusts or similar arrangements with
respect to voting securities of the Company other than as set forth herein;

(c)    make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules
promulgated by the Securities and Exchange Commission (the “Commission”)), or
seek to advise or influence any person or entity with respect to the voting by
any third party of any voting securities of the Company;



--------------------------------------------------------------------------------

(d)    make any public announcement, directly or indirectly, with respect to, or
submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or any of its securities or
assets;

(e)    form, join or in any way participate in a “group” as defined in
Section 13(d)(3) (a “13D Group”) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), in connection with any of the foregoing;

(f)    act, alone or in concert with others, to seek to control, advise, change
or influence the management, Board, governing instruments, policies or affairs
of the Company;

(g)    disclose any intention, plan or arrangement inconsistent with the
foregoing;

(h)    have any discussions or enter into any arrangement with, or advise,
assist or encourage any other person in connection with any of the foregoing
events;

(i)    take any action that could reasonably be expected to require the Company
to make a public announcement regarding the possibility of any of the events
described in clauses (a) through (h) above; or

(j) request the Company or any of its agents or Representatives, directly or
indirectly, in any public manner, to amend or waive any of the foregoing
provisions.

For the purposes of this Agreement, “Representatives” means as to any person,
its directors, officers, employees, agents and advisors (including, without
limitation, financial advisors, attorneys and accountants) and debt and/or
equity financing sources and their advisors.

Notwithstanding the foregoing, it is understood and agreed that Investor shall
not be prohibited from entering into an agreement and having discussions with
legal, accounting or financial advisors for the limited purposes of evaluating
any of the transactions contemplated by this Section 1, and Investor and/or its
Affiliates may initiate private discussions with the Company that Investor
and/or its Affiliates alone, and not in concert with any third party, would be
interested in engaging in discussions with the Company that could result in a
negotiated transaction otherwise prohibited by this Section 1; provided,
however, that any such discussions shall be expressly conditioned on approval of
such proposal by the Board and will not reasonably be expected to require public
disclosure.

2.    Transfer Restrictions.

(a)    Notwithstanding anything to the contrary in the Purchase Agreement,
Investor shall not, directly or indirectly, sell, transfer, pledge, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, transfer the economic
risk of ownership of, or otherwise dispose of (each, a “Transfer”) any
securities of the Company except:

(i)    to the Company;

 

2



--------------------------------------------------------------------------------

(ii)    in response to a bona fide public tender offer or exchange offer subject
to Regulation 14D or Rule 13e-3 of the rules promulgated under the Exchange Act
by the Commission, for cash or other consideration which is made by or on behalf
of the Company;

(iii)    in connection with a Change in Control (as defined below) of the
Company which has received the Board’s approval; or

(iv)    to an Affiliate of Investor in one or more transactions, so long as
prior to or concurrent with any such Transfer such Affiliate agrees in writing
to be bound by the terms of this Agreement.

3.    Termination of Standstill and Transfer Restrictions.

(a)     The restrictions set forth in Section 1 (Standstill) shall terminate
upon the earliest to occur of the following:

(i)    merger, consolidation or other business combination or transaction to
which the Company is a party if the stockholders of the Company immediately
prior to the effective date of such merger, consolidation or other business
combination or transaction, as a result of such share ownership, have beneficial
ownership of voting securities of the Company representing less than 50% of the
total number of votes which may be cast in the election of members of the Board
if all securities entitled to vote in the election of such directors are present
and voted (“Total Voting Power”) of the surviving entity following such merger,
consolidation or other business combination or transaction; (ii) an acquisition
by any person, entity or 13D Group (other than a 13D Group of which Investor or
any of its Affiliates is a member) of direct or indirect beneficial ownership of
voting securities of the Company representing 50% or more of the Total Voting
Power; (iii) a sale of all or substantially all of the assets of the Company; or
(iv) a liquidation or dissolution of the Company (collectively, a “Change of
Control”); or

(ii)    the 18 month anniversary of the Effective Date.

(b)     The restrictions set forth in Section 2 (Transfer Restrictions) shall
terminate upon the earliest to occur of the following:

(i)    a Change of Control;

(ii)    the expiration or earlier termination of the Option and Collaboration
Agreement (as defined in the Purchase Agreement); or

(iii)    the 18 month anniversary of the Effective Date.

 

3



--------------------------------------------------------------------------------

(c)    The restrictions set forth in Section 1 (Standstill) and the restrictions
set forth in Section 2 (Transfer Restrictions) shall be suspended and shall not
apply to or otherwise restrict the Investor’s actions in respect of the
Company’s securities for so long as a Significant Event has occurred and is
continuing. For purposes of this Section 3(c), a “Significant Event” shall mean
any of the following not involving a violation of Section 1: (i) the public
announcement of a proposal to acquire, or the acquisition, by any person or 13D
Group of beneficial ownership of voting securities of the Company representing
15% or more of the then outstanding voting securities of the Company, or all or
substantially all of the assets of the Company; (ii) the commencement, by any
person or 13D Group of a tender or exchange offer, to acquire voting securities
of the Company which, if successful, would result in such person or 13D Group
owning, when combined with any other voting securities of the Company owned by
such person or 13D Group, 15% or more of the then outstanding voting securities
of the Company; or (iii) the entry into by the Company, or the public
announcement by the Company of a determination to enter into or commence or
continue any discussions relating to, any merger, sale or other business
combination transaction, or an agreement therefor, pursuant to which the
outstanding shares of capital stock of the Company would be converted into cash,
other consideration or securities of another person or 13D Group or 50% or more
of the then outstanding shares of capital stock of the Company would be owned by
persons other than the then current holders of shares of capital stock of the
Company, or which would result in all or a substantial portion of the Company’s
assets being sold to any person or 13D Group.

4.    Registration Rights

(a)    Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Shares to the public without registration, the Company agrees to use
commercially reasonable efforts to:

(i)    make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”);

(ii)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

(iii)    furnish the Investor forthwith upon request (A) a written statement by
the Company as to its compliance with the public information requirements of
said Rule 144, (B) a copy of the most recent annual or quarterly report of the
Company, and (C) such other reports and documents as may be reasonably requested
in availing the Investor of any rule or regulation of the Commission permitting
the sale of any such securities without registration.

(b)    Registration.

(i)    If, upon termination of the restrictions set forth in Section 2 (Transfer
Restrictions) pursuant to the terms hereof, the Shares cannot be sold without
restriction pursuant to Rule 144 promulgated under the Securities Act, then upon
Investor’s written request, the Company will use commercially reasonable efforts
to register the Shares for

 

4



--------------------------------------------------------------------------------

resale under the Securities Act on a Registration Statement on Form S-3 (the
“Registration Statement”), filed within 90 days of such written request, and
will use commercially reasonable efforts to have such Registration Statement
promptly declared effective by the Commission.

(ii)    The Company will use commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act for one
hundred eighty (180) days following the initial effectiveness of such
Registration Statement or, if earlier, until the date all of the Shares covered
by such Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144.

(iii)    The Investor shall furnish to the Company such information regarding
the Investor, and the distribution proposed by the Investor, as the Company may
reasonably request in writing and as shall be required in connection with the
Registration Statement.

(iv)    The Company shall pay all fees and expenses incident to the performance
of or compliance with this Section 4(b) by the Company.

(v)    Notwithstanding the foregoing obligations, if the Company furnishes to
Investor a certificate signed by the Company’s chief executive officer stating
that in the good faith judgment of the Board it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would
(a) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (b) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (c) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than sixty
(60) days after the request of Investor is given; provided, however, that the
Company may not invoke this right more than twice in any twelve (12) month
period; and provided further that the Company shall not register any securities
for its own account or that of any other stockholder during such sixty (60) day
period (other than (1) a registration relating to the sale of securities to
employees of the Company or a subsidiary pursuant to a stock option, stock
purchase, or similar plan; (2) a registration relating to an SEC Rule 145
transaction; (3) a registration on any form that does not include substantially
the same information as would be required to be included in a registration
statement covering the sale of the Shares; or (4) a registration in which the
only Common Stock being registered is Common Stock issuable upon conversion of
debt securities that are also being registered).

(vi)    The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 4(b) (a) during the period that is
thirty (30) days before the Company’s good faith estimate of the date of filing
of, and ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided that

 

5



--------------------------------------------------------------------------------

the Company is actively employing in good faith commercially reasonable efforts
to cause such registration statement to become effective; or (ii) if the Company
has previously effected one registration pursuant to this Section 4(b).

(vii)    This Section 4 (Registration Rights) shall terminate upon the earliest
to occur of the following: (a) a Change of Control or (b) the 18 month
anniversary of the termination of the restrictions set forth in Section 2
(Transfer Restrictions).

5.    Indemnification. If the Shares are included in a registration statement
pursuant to Section 4(b), then, subject to the provisions of this Section 5, the
Company will indemnify and hold the Investor and its directors, officers,
shareholders, members, partners, employees and agents, each person or entity who
controls the Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and the directors, officers, shareholders,
agents, members, partners or employees of such controlling persons (each, an
“Indemnified Person”) harmless from any and all Indemnified Losses (as defined
below), provided that the Company shall not be liable for any Indemnified Losses
to the extent that they arise out of or are based upon actions or omissions made
in reliance upon and in conformity with written information furnished by or on
behalf of any Investor, controlling person, or other aforementioned person
expressly for use in connection with a registration of securities. Promptly
after receipt by any Indemnified Person of notice of any demand or claim from
any person or entity that would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnification may be sought pursuant to this Section 5 (a “Third Party
Claim”), such Indemnified Person shall promptly notify the Company in writing,
and in reasonable detail, of such Third Party Claim, but in no event shall the
Company be liable for any Indemnified Losses to the extent such Indemnified
Losses arose from any delay in the Indemnified Person providing notice the
Company. Thereafter, the Indemnified Person will deliver to the Company, within
five (5) business days after the Indemnified Person’s receipt thereof, copies of
all notices and documents (including court papers) received by the Indemnified
Person relating to the Third Party Claim. If notice of a Third Party Claim is
delivered to the Company, the Company will be entitled, if it so chooses, to
assume the defense thereof (subject to a reservation of rights) with counsel
selected by the Company by giving the Indemnified Person written notice within
twenty (20) days of the Company’s receipt of notice of the Third Party Claim
pursuant to this Section 5. If the Company does not give such notice to the
Indemnified Person of the Company’s intent to assume the defense of the Third
Party Claim, the Indemnified Person shall be entitled to assume the defense
thereof. Should the Company so elect to assume the defense of a Third Party
Claim, the Company will not be liable to the Indemnified Person for legal
expenses subsequently incurred by the Indemnified Person in connection with the
defense thereof. If the Company assumes such defense, the Indemnified Person
will have the right to participate in the defense thereof and to employ counsel,
at its own expense, separate from the counsel employed by the Company, it being
understood, however, that the Company will control such defense, except to the
extent that (i) the employment thereof has been specifically authorized by the
Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is a material conflict on any material issue between the position of the Company
and the position of such Indemnified Person, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel

 

6



--------------------------------------------------------------------------------

for all Indemnified Persons entitled to indemnification hereunder. If the
Company chooses to defend any Third Party Claim, then all the Parties will
cooperate in the defense or prosecution of such Third Party Claim. The
Indemnified Person will not admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the Company. Notwithstanding any other provision of this Agreement, the
Company shall not enter into settlement of any Third Party Claim without the
prior written consent of the Indemnified Person (which consent shall not be
unreasonably withheld), unless such settlement requires only the payment of
money that the Company is obligated to pay. For purposes of this Section 5,
“Indemnified Losses” means any loss, damage, claim or liability (joint or
several) to which an Indemnified Person hereto may become subject under the
Securities Act, the Exchange Act, or other federal or state law, insofar as such
loss, damage, claim or liability (or any action in respect thereof) arises out
of or is based upon: (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement of the Company, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto; (ii) an omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading; or (iii) any violation or alleged violation
by the Company (or any of its agents or Affiliates) of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state securities law. For the
avoidance of doubt, nothing contained in this Section 5 shall diminish or
otherwise affect the rights of Investor or any other Indemnified Party (as
defined in the Option and Collaboration Agreement) of Investor to
indemnification pursuant to the terms of the Option and Collaboration Agreement.

6.    Miscellaneous Provisions.

(a)    Amendment. Any term of this Agreement may be amended, terminated or
waived only with the written consent of the Company and the Investor. Any
amendment or waiver effected in accordance with this Section 6(a) shall be
binding upon the Investor and each transferee of the Shares, each future holder
of all such securities, and the Company.

(b)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or otherwise
furnished to the Company at Closing, or to such e-mail address, facsimile number
or address as subsequently modified by written notice given in accordance with
this Section 6(b). If notice is given to the Company, a copy shall also be sent
to Wilson Sonsini Goodrich and Rosati, PC, 650 Page Mill Road, Palo Alto, CA
94304, Attn: Tony Jeffries, Esq., and if notice is given to the Investor, a copy
shall also be given to: (i) Millennium Pharmaceuticals, Inc., 300 Massachusetts
Ave, Cambridge, MA 02139, Attn: Head of Global R&D Finance; and (ii) Cooley LLP,
3175 Hanover Street, Palo Alto, 94304, Attn: Lila Hope, Esq.

 

7



--------------------------------------------------------------------------------

(c)    Governing Law. This Agreement shall be governed by the internal law of
the State of Delaware without regard to principles of conflicts of law.

(d)    Dispute Resolution: The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of the state of
Delaware and to the jurisdiction of the United States District Court for the
District of Delaware for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (ii) agree not to commence any
suit, action or other proceeding arising out of or based upon this Agreement
except in the state courts of the state of Delaware or the United States
District Court for the District of Delaware, and (iii) hereby waive, and agree
not to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

(e)    Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.

(f)    Entire Agreement. This Agreement, the Option and Collaboration Agreement,
and the other Transaction Agreements (each as defined in the Purchase
Agreement), constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties are expressly canceled.

 

8



--------------------------------------------------------------------------------

(g)    Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

(h)    Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement, and such court will replace
such illegal, void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

(i)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

(j)    Telecopy, Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

(k)    Further Assurances. Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

(l)    Stop Transfer Instructions. The Company may issue appropriate “stop
transfer” instructions to enforce the covenants set forth in this Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Standstill and Stock
Restriction Agreement as of the Effective Date.

 

COMPANY:

DENALI THERAPEUTICS INC.

a Delaware corporation

By:  

/s/ Ryan Watts, Ph.D.

  Ryan Watts, Ph.D.   President and CEO 151 Oyster Point Boulevard South San
Francisco, CA 94080

 

(Signature Page to Standstill and Stock Restriction Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Standstill and Stock
Restriction Agreement as of the Effective Date.

 

INVESTOR:

TAKEDA PHARMACEUTICAL

COMPANY LIMITED

By:  

/s/ Fumihiko Sato

Name:   Fumihiko Sato Title:   Head of Portfolio Strategic Relations Address:

1-1, Doshomachi

4-chome, Chuo-ku, Osaka, Japan

 

(Signature Page to Standstill and Stock Restriction Agreement)